 


114 HR 910 IH: Vehicle-to-Infrastructure Safety Technology Investment Flexibility Act of 2015
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 910 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mrs. Miller of Michigan (for herself and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to provide eligibility under certain highway programs for projects for the installation of vehicle-to-infrastructure communication equipment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Vehicle-to-Infrastructure Safety Technology Investment Flexibility Act of 2015. 2.Vehicle-to-infrastructure communication equipment projects (a)Vehicle-to-Infrastructure communication equipment definedSection 101(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(35)Vehicle-to-infrastructure communication equipmentThe term vehicle-to-infrastructure communication equipment means equipment that provides a wireless exchange of critical safety and operational data between highway infrastructure and vehicles, intended primarily to avoid or mitigate vehicle collisions and enable a wide range of other safety, mobility, and environmental benefits..  (b)Eligible projects under national highway performance programSection 119(d)(2) of such title is amended by adding at the end the following: 
 
(Q)Installation of vehicle-to-infrastructure communication equipment.. (c)Eligible projects under surface transportation programSection 133(b) of such title is amended by adding at the end the following: 
 
(27)Installation of vehicle-to-infrastructure communication equipment.. (d)Eligible projects under highway safety improvement programSection 148(a)(4)(B) of such title is amended by adding at the end the following: 
 
(xxv)Installation of vehicle-to-infrastructure communication equipment..   